                                                                               Date: 5/13/201910:07:59 AM
  "",.}'IJ•l..'VI~         tV 1 V J ' " "




                      l   THOMAS E. WINNER
                          Nevada Bar No. 5168
                      2   CAITLIN J, LORELLI
                          Nevada Bar No. 14571
                      3    ATKIN WINNER & SHERROD
                          1117 South Rancho Drive
                      4   Las Vegas, Nevada 89102
                          Phone(702)243-7000
                      5   Facsimile (702) 243-7059
                          twinner@,awslawyers;com
                      6   clorelli@awslawyers.com
                          Attorneys for Defendant National General Insurance Company
                      7
                                                              UNITED STATES DISTRICT COURT
                      8
                                                                    DISTRICT OF NEV ADA
                      9
           9               EARNEST PLATT,                                           CASE NO.: 2:18-cv-00067 -RFB-CWH
 Q                   10
 0                                             Plaintiff,                           TIPULATION & ORDER FOR
 ~
 ri:i
                     11
                           vs.
                                                                                    ISMISSAL WITH PREJUDICE
      :it
 ::r: ...""          12
C/'J           12<         NATIONAL GENERAL INSURANCE
               It    13    COMPANY, DOES I-X, and ROE
               <
               ,.J
                           CORPORATIONS I-X, inclusive,
 i::r::\             14
 ~
               <                               Defendants.
               Q
           .<        15
 z
 H             l>
               !ti

~              :l;   16                     IT IS HEREBY STIPULATED      oy and between Joshua Dowling, of the Richard        Hm,·is
               <
 z                   17    Law Firm, attorney for the Plaintiff, EARNEST PLATT, and Thomas E. Winner and Caitlin J.
 ~
 &-c                 18    Lot·elli of the law fim1 of Atkin Winner & Sherrod, attomeys for Defendant, NATIONAL
<                    19    GENERAL INSURANCE COMPANY that the Plaintiff's Complaint be dismissed with

                     20    prejudice, and each party to bear theil' own costs and attorney's fees,
                     21                     TT IS FURTHER STIPULATED. that no jury fees were posted in the above referenced
                     22    matter.

                     23   I II
                     24   I II
                     25   Ill
                     26   I II
                     27   Ill
                     28   JI I
                                                                            Pagel of3
                           I 1-16671.doc,




                          This fax was received by GFI FaxMaker fax server. For more information, visit: http://www.gfi.com
                                                                                      Date: 5/13/2019 10:07:59 AM
,,....,,,     I .JI   L.\I   I~   IV    I   \,l.,JIIIII




                                                     IT IS FURTHER STIPULATED THAT no trial date has been scheduled in the above
                        2         referenced matter.                         A ut
                         3                           DATEDthis_l_      dayo~     ,2019.
                         4
                         5                                                           ATKIN WINNER & SHERROD
                        6

                         7
                                                                                     Thom
                                                                                            ki,wo~ L. r t.u;
                                                                                                    inner                     $


                         8                                                           Nevada BarNo. 5168
                                                                                     Caitlin J, Lorelli
                        9                                                            Nevada Bar No, 14571
      a
      ~                                                                            . 1117 South Rancho Drive
Q                     10                                                             Las Vegas, Nevada 89102
0
~
~                     11                                                             RICHARD HARRIS LAW FIRM
~ a,:...
Cl)
            :ii
                      12
            I'<




~
            ;I:
            --:
            '"1
                      13

                      14
                                                                                     Josh/l.::::
                                                                                     Nevada Bar No. 12956
M           <                                                                        801 Soutli Fourth Street
~
            p


-
~
            <
            :>
            ~

            z
                      15
                      16
                                                                                     Las Vegas, NV 89101



-
z
~
~
            <
                      17

                      18
<                     19

                      20
                      21
                      22
                      23

                      24
                      25

                      26
                      27

                      28
                                                                                   Page2of3
                                  11<lR61l .dot."X




                                  This fax was received by GFI FaxMaker fax server. For more information, visit: http://www.gfi.com
                                                                                     Date: 5/13/2019 10:07:59 AM
 '""'}'        IJI   1- V   l#   IV 1 V J 1 " 1 '




                                                                                   ORDER
                       2                      Upon Stipulation by counsel for the patties, and good cause appearing therefore,
                       3                      IT IS HEREBY ORDERED that the Plaintiff's Complaint be dismissed with prejudice,
                       4         and each pai.ty to bear lheir own costs and attorney's fees; and,

                       5                      IT IS FURTHER ORDERED that no jury fees have been posted in the above referenced
                       6         matter.

                       7                      IT IS FURTHER ORDERED that no trial date has been scheduled in the above
                       8         referenced matte1·.

                       9                                   _ _ day of _ _ _August
                                              DATED this _5th              _ _ _ _~----2019.
         .
         ~

 0                   10
 0                                                                         ________________________________
 ~
 ~                   11
                                                                           RICHARD F. BOULWARE, II
 ~ ....:=Il>I        12
                                                                               - - - - -- - - - - - - - - - - · -····-
                                                                           UNITED   STATES
                                                                               UNITED  STATES DISTRICT    JUDGE
                                                                                              DISTRICT JUDGE
(J)
             "'
             ;t
             -<el
                     13                                                     DATED this
             t-l
                     14          Submitted by:
-~           <
             A
 z
 .....
             <
             ~
                     15          ATKIN WINNER & SHERROD, LTD.

~
 z
             111
             z
             <
                     16

                     17
                                                       .,l
                                                  Al f u1
                                                                    .
                                as(lH:LL,v


                                 '
                                                                 A _ _ __
 ~                                 E. Winne1"""·..............."-.__
 f:-1                18 Nevada Bar No. 5168
<                         Caitlin J. Lorelli
                     19 Nevada Bar No. 14571
                          1117 South Rancho Drive
                     20 Las Vegas, Nevada 89102
                        . Attorneys for Defendant
                     21
                                 Case No.: A-17-764747-C
                     22
                     23
                     24
                     25
                     26
                     27
                     28

                                                                                  Page 3 of 3


                                 This fax was received by GFI FaxMaker fax server. For more information, visit: http://www.gfi.com
